Citation Nr: 0639613	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of laceration of flexor tendons, 
distal left forearm, to include whether a rating in excess of 
10 percent was warranted prior to August 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had active service from January 1994 to July 
2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, granting service connection for residuals 
of a laceration of flexor tendons of the left forearm, 
evaluated as noncompensable.  Since the filing of his initial 
notice of disagreement in April 2003 the veteran has sought 
higher disability evaluations for his service-connected left 
forearm disability.  A rating decision dated in March 2004 
increased the evaluation to 10 percent, effective from July 
2002, the date of the original application for compensation.  
A rating decision dated in January 2005 increased the 
evaluation to 20 percent, effective from August 2004.  


FINDINGS OF FACT

1.  Prior to August 3, 2004, the objective findings 
associated with the service-connected disability of residuals 
of a laceration of flexor tendons, distal left forearm, 
represent no more than a moderate disability of the affected 
musculature.

2.  From August 3, 2004, the objective findings associated 
with the service-connected disability of residuals of a 
laceration of flexor tendons, distal left forearm, represent 
no more than a moderately severe disability of the affected 
musculature.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a laceration of flexor 
tendons, distal left forearm, prior to August 3, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.56, 4.71a, Diagnostic Codes 
5213-5214, 4.73, Diagnostic Code 5307-5309, 4.124a, 
Diagnostic Code 8510-8512 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a laceration of flexor 
tendons, distal left forearm, from August 3, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.56, 4.71a, Diagnostic Codes 
5213-5214, 4.73, Diagnostic Code 5307-5309, 4.124a, 
Diagnostic Code 8510-8512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in August 2004.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The August 2004 letter specifically noted the 
elements necessary to establish an increased disability 
rating, and specifically requested that the veteran submit 
any evidence in his possession that pertained to his claim.  
Therefore, the Board finds that the veteran was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no disability rating or effective date matter 
arises, and so there can be no possibility of any unfair 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not unfairly prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service medical records reflect that the veteran's left 
forearm was injured during service in September 1998.  
Specifically, the veteran's left volar forearm was struck by 
a scraping tool, which damaged three tendons in his left 
forearm.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2006).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate, or staged, ratings may be 
assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left forearm disability is 
currently evaluated as a "moderately severe" muscle 
disability at 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (Muscle Group VII) by rating decision 
dated in January 2005 (effective from August 2004).  The 
veteran's service-connected left forearm disability was 
evaluated as a "moderate" muscle disability at 10 percent 
disabling under Diagnostic Code 5307 by rating decision dated 
in March 2004 (effective from July 2002 to August 2004).

Diagnostic Code 5307 provides a zero percent evaluation for 
"slight" muscle disability of either the dominant or non-
dominant extremity, a 10 percent evaluation for a 
"moderate" muscle disability of either the dominant or non-
dominant extremity, a 20 percent evaluation for a 
"moderately severe" muscle disability of the non-dominant 
extremity (the veteran's current rating) and 30 percent for 
moderately severe muscle disability of the dominant 
extremity.  A 30 percent rating is also provided for a 
"severe" muscle disability of the non-dominant extremity, 
and 40 percent for a severe muscle disability of the dominant 
extremity.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5307.  
Limitation of motion associated with a disability is 
accounted for under this criteria, as set forth at 38 C.F.R. 
§ 4.56(d).  This section also defines what constitutes a 
slight, moderate, moderately severe or severe disability.  
The Board notes that the relevant rating criteria have not 
been amended since July 2002, the effective date of the 
initial grant of service connection for the veteran's left 
forearm disability.

A "moderate" muscle disability is characterized by through-
and-through or deep penetrating wounds of short track from a 
single bullet, a small shell or a shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of inservice treatment for the wound 
shows consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability is characterized by 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(c)(3).  There must be 
objective findings of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

A "severe" muscle disability is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound, a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(c)(4).  There must be objective findings of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area, abnormal hardening and swelling of muscles in 
contraction, severe impairment of function indicated through 
tests of strength, endurance and coordinated movements.  
38 C.F.R. § 4.56(c)(4)(iii). 

A Consultation Note dated in September 2001 reflects that the 
veteran reported pain in his left arm on normal usage, with 
instances of numbness and tingling in his left hand both 
dorsally and volarly in all fingers.  On objective 
examination, it was noted that there was no atrophy, no 
keloid formation and the skin was mobile and not adherent to 
the tissues below.  The veteran's palmaris longus, flexor 
digitorum superficialis, flexor digitorum profundus, and 
flexor pollicis longus tendons were intact.  Gentle testing 
of the flexor tendons elicited complaints of pain.  However, 
the veteran was neurovascularly intact with a two-point 
discrimination at less than 5mm on all fingers.  Strength of 
the veteran's left arm was lower than the right.  

A Chronological Record of Medical Care dated in November 2001 
reflects that the veteran experienced restricted tendon 
movement secondary to scar issue.  The veteran reported pain 
radiating from his left forearm distally and proximally to 
his shoulder with burning dysesthesias.  The doctor noted 
that the veteran's symptoms were exacerbated by performing 
his duties.  Electrodiagnostic results were normal.

A letter from the Department of the Air Force 49th Medical 
Group dated in December 2001 reflects that the veteran was 
unable to perform duties above and beyond clerical work due 
to his left forearm disability.  A letter from the 49th 
Medical Group dated in February 2002 reflects that the 
veteran suffered from chronic left forearm pain secondary to 
tendon lacerations, which resulted in significant activity 
restrictions and was the basis for a Medical Board decision 
permanently restricting the veteran from performing the 
duties for which he was trained.  The letter supports the 
veteran's election of medical discharge from the service.

A private medical record from J. Wenner, M.D. dated in August 
2002 reflects that the veteran reported pain on a daily basis 
in his left forearm spreading to the shoulder and neck, 
fluctuating in intensity.  The veteran reported an increase 
in his symptoms on use of the left forearm.  Objective 
examination reflected good left arm strength, some decreased 
sensation in the left wrist area, but the left fingers were 
normal.  There was a positive Tinel's sign over the 
laceration sight.  A September 2002 entry reflects that the 
veteran reported that the pain in his left arm had grown 
worse since the injury in 1998, with the severity of symptoms 
increasing with use.

A report of a February 2003 fee-based VA examination reflects 
that the veteran is right-hand dominant.  The veteran 
reported that he had constant pain in his left forearm 
without any known aggravating or alleviating factors.  He 
indicated that he was not functionally impaired, but 
complained of constant tightness, numbness and striking in 
his left wrist.  He reported a reduced ability to perform 
normal tasks, in part, because he developed a slow response 
after his injury.  The veteran also reported intermittent 
left hand pain secondary to his forearm injury, and 
functional impairment involving his left hand.  The veteran 
reported being able to do all household activities without 
any significant discomfort.  On objective examination, the 
ranges of motion of the left elbow joint and left wrist were 
normal.  There was no ankylosis of the left elbow or wrist.  
There was slight pain during the active range of motion of 
the left wrist joint, with limitation due to lack of 
endurance.  However, the range of motion of the left thumb 
and fingers were within normal limits.  X-rays of the left 
forearm, wrist and hand were negative.

A report of a November 2004 fee-based VA examination reflects 
that the veteran reported loss of strength, weakness, easy 
fatigability, pain, impairment of coordination and sporadic 
and spontaneous movements arising from his left forearm 
injury.  The veteran reported occasional loss of feeling in 
his left arm, pain in the left wrist radiating to the elbow, 
and tingling in his finger tips.  The veteran also reported 
that he was unable to keep up with normal work requirements 
because of left arm pain.  The examiner noted that the wound 
was deep penetrating with complications that include 
intermuscular scarring.  On objective examination, there was 
no adherence of the underlying structures and no adhesion to 
the bone.  Palpation of the muscle revealed no loss of deep 
fascia or muscle substance and no impairment of muscle tone.  
There were signs of lowered endurance including decreased 
motor power in the left hand.  Range of motion of the left 
elbow was within normal limits and not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination.  The range of motion of the left wrist was 
within normal limits, with motion noted as being limited by 
pain, fatigue, weakness, lack of endurance and pain having 
the major functional impact, but not limited by 
incoordination.  The examiner noted that the veteran was able 
to tie shoelaces without difficulty and he could fasten 
buttons without difficulty.  He was able to pick up a piece 
of paper and tear it without difficulty.  Dexterity of the 
veteran's left fingers was good and range of motion of the 
fingers of the left hand was essentially normal.  The results 
of a peripheral nerve examination were within normal limits.

In regard to the criteria for a "moderate" muscle 
disability, competent evidence reflected in medical records 
dated September 2001 to February 2003 reflect consistent 
complaints of pain and weakness on average use affecting the 
particular functions controlled by the injured muscles, an 
entrance scar, and loss of power or lowered threshold of 
fatigue when compared to the sound side.

In regard to the criteria for a "moderately severe" muscle 
disability, competent evidence dated from November 2004 
reflects weakness, pain and loss of power, and post-service 
medical records reflect a deep penetrating wound, 
intermuscular scarring, inability to keep up with work 
requirements, decreased muscle strength of the left arm 
compared with the right side, tingling, and decreased motor 
power in the left hand, demonstrating evidence of impairment.

In regard to the criteria for a "severe" muscle disability, 
no competent evidence of record demonstrates that the 
criteria under 38 C.F.R. § 4.56(c)(4) is satisfied.

On review, the Board finds that the residuals of a laceration 
of flexor tendons, distal left forearm, Muscle Group VII, are 
productive of no more than a moderate muscle disability for 
the period prior to August 3, 2004, and no more than a 
moderately severe muscle disability for the period from 
August 3, 2004.  Therefore, a disability rating in excess of 
10 percent for the period prior to August 3, 2004, or a 
rating in excess of 20 percent for the period from August 3, 
2004 is not warranted.

The Board has also considered other Diagnostic Codes for 
rating the veteran's left forearm disability and they do not 
provide a method for assigning a higher evaluation.  The 
veteran does not have impairment of the left hand or fingers.  
38 C.F.R. § 4.73, Diagnostic Codes 5308, 5309 (2006).  The 
veteran does not have ankylosis of the wrist or impairment of 
supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5213, 5214 (2006).  There is no evidence of paralysis.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8512 (2006).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran's representative argues in its May 
2006 Statement of Accredited Representative that the veteran 
is entitled to a 30 percent extraschedular rating.  However, 
the evidence of record does not indicate the veteran, at any 
time during the relevant period, was frequently hospitalized 
for his service-connected disability and there is no 
indication that it results in a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).






ORDER

An evaluation in excess of 10 percent for residuals of a 
laceration of flexor tendons, distal left forearm, prior to 
August 3, 2004 is denied.

An evaluation in excess of 20 percent for residuals of a 
laceration of flexor tendons, distal left forearm, from 
August 3, 2004 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


